Citation Nr: 0944792	
Decision Date: 11/24/09    Archive Date: 12/04/09	

DOCKET NO.  06-37 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VAROs in San 
Diego, California, and Honolulu, Hawaii, that, in pertinent 
part, denied entitlement to service connection for PTSD.

The case was remanded by the Board in December 2008, in 
pertinent part, for further development.  The Board notes 
that as a result of the development, by rating decision dated 
in September 2009, service connection for tinnitus was 
granted and a 10 percent evaluation was assigned, and service 
connection for hearing loss was granted, with a disability 
evaluation of zero percent assigned.

The Board notes that the record also reveals that by decision 
dated in December 2008, in pertinent part, service connection 
for hypertension was denied, as was service connection for 
coronary artery disease.  


FINDINGS OF FACT

1.  The medical evidence of record includes a psychiatric 
diagnosis of PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154, 5103 (a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The evidence of record includes a supplemental statement of 
the case issued the Veteran on September 12, 2009.  Evidence 
considered at that time included a report of a VA examination 
accorded the Veteran in April 2009.  Received in October 2009 
were copies of evidence already of record.  However, also 
received was a report of a VA mental health outpatient visit 
in September 2009.  The RO has not had the opportunity to 
consider the report of that examination.  However, in light 
of the favorable decision below, the Board finds that 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5126 (West 2002 & Supp. 2009)) need not be discussed.  
The lack of a supplemental statement of the case considering 
the report of the September 2009 examination essentially 
amounts to harmless error.  The Board notes that there has 
otherwise been essential compliance with the mandates of the 
VCAA throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303 (d).

Service connection for PTSD requires medical evidence 
diagnosing a condition in accordance with the provisions of 
4.125 (a); a link, established by medical evidence, between 
current symptoms and in service stressors; and credible 
supporting evidence that the claimed in service stressor 
occurred.  38 C.F.R. § 3.303 (f).

The United States of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded there must be:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between a claimed in service 
disease or injury and a present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has not considered pieces of 
evidence that are not expressly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The medical evidence of record reveals psychiatric diagnoses 
that include PTSD.  

While more specific information concerning the stressor 
experiences the Veteran has reported having had in service 
would be desirable, the Board finds that there is adequate 
evidence of record with which to make a decision at this 
time.  The Veteran's personnel file shows that he served in 
Vietnam from May 1967 to May 1968 with the 3rd Supply 
Squadron at Bien Hoa Air Base.  Evidence shows that the air 
base was attacked on numerous occasions during the time frame 
the Veteran was assigned to it.  Also, as noted by a service 
comrade, the Tet Offensive took place in 

late January 1968 and he recalls that the Veteran was 
stationed along the perimeter of the air base during the 
Offensive.  

Of record is a statement from another service comrade to the 
same effect.  

On a VA examination in April 2009, the examiner concluded 
that the Veteran did not meet the DSM IV criteria for PTSD 
because he did not re-experience symptoms.  The diagnosis was 
adjustment disorder with depressed mood.  The examiner stated 
that his adjustment disorder symptoms were linked to his 
military experiences, but did not provide a rationale for 
this conclusion.  

The most recent examination of the Veteran was conducted in 
September 2009.  At that time he reported experiencing a 
number of symptoms associated with PTSD, to include 
nightmares, hyperarousal, and avoidance of traumatic 
memories.  His Axis I diagnoses included anxiety disorder; 
PTSD; and history of alcohol abuse.  

In view of the foregoing, the Board finds that the Veteran 
had combat exposure in Vietnam and has PTSD that is 
reasonably related to his experiences while serving with the 
Air Force in Vietnam.  


ORDER

Service connection for PTSD is allowed.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


